The court after hearing the arguments, was of opinion* that there were good grounds to justify a new trial, inasir uch as the presumption was exceedingly strong that the vessel was not seaworthy when she sailed. She provedleaky the day after she went to sea, when there was no violent or tempestuous weather to occasion the least injury, and the leak sontinued to increase till the 27th, when the captain and mariners were obliged to bear away for Neiv Providence. If the gales which happened afterwards, had taken her upon going to sea, or before her leaky condition was discovered,, in such case, there might have been some reason to have concluded that she might have been injured by the high winds and heavy seas; but on the contrary, her bad condition was discovered before the stormy weather came on. This was sufficient to raise a strong and violent presumption, that she was not seaworthy when she sailed, and which pre*, sumption has not been rebutted by any testimony.
Rule for new trial made absolute.
All the Judges present»